19-23079-rdd   Doc 13-3   Filed 07/17/19 Entered 07/17/19 17:31:40   Exhibit C
                                    Pg 1 of 5




                  EXHIBIT C
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 4          Doc 13-3    Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                           RECEIVED      C
                                                                                    NYSCEF: 11/12/2018
                                                 Pg 2 of 5




          Tom, J.P., Acosta, Richter, Manzanet-Daniels, Kahn, JJ.

          3298N       Prince Fashions, Inc.,                             Index 651255/16
                           Plaintiff-Appellant,

                                      -against-

                      60G 542 Broadway Owner, LLC,
                           Defendant-Respondent.
                           _________________________

          Herrick Feinstein LLP, New York (Scott E. Mollen of counsel), for
          appellant.

          Cole Schotz P.C., New York (Joseph Barbiere of counsel), for
          respondent.
                         _________________________

                Order, Supreme Court, New York County (Richard F. Braun,

          J.), entered July 1, 2016, which denied plaintiff’s motion for a

          Yellowstone injunction, unanimously affirmed, without costs.

                Defendant’s representations to this Court, uncontroverted by

          plaintiff, are that immediately following Supreme Court’s denial

          of plaintiff’s Yellowstone motion, on July 1, 2016, defendant

          served a notice of lease cancellation on plaintiff terminating

          the lease effective July 5, 2016 and commenced a holdover

          proceeding against plaintiff.           Although plaintiff had the

          opportunity to seek injunctive relief from either Supreme Court

          or from this Court pursuant to CPLR 5519 between July 1, 2016 and

          July 5, 2016, when the cure period expired, it failed to do so.

          Because by that time, plaintiff’s lease was terminated, and a

                                                   7
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 4           Doc 13-3   Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                           RECEIVED      C
                                                                                    NYSCEF: 11/12/2018
                                                 Pg 3 of 5




          holdover proceeding had been commenced, appellate relief is

          barred (PJ Hanley’s Corp. v Kiwi Pub Corp., 116 AD3d 607 [1st

          Dept 2014], lv denied 23 NY3d 1016 [2014]; see 166 Enters. Corp.

          v I G Second Generation Partners, L.P., 81 AD3d 154, 159 [1st

          Dept 2011] [“Since there was no temporary restraining order in

          place at [the] time [that the notice of termination was served],

          the notice was validly served and the lease was terminated.                 Once

          the lease was terminated in accordance with its terms, the court

          lacked the power to revive it”]).

                Were we to consider plaintiff’s arguments on their merits,

          we would reject them.         The notice of default delivered by

          defendant to plaintiff stated that plaintiff had breached its

          obligations to defendant under the terms of the lease by failing

          to “maintain general public liability insurance [policies] . . .

          in favor of Landlord and Tenant against claims . . . occurring in

          or upon the [Retail] [P]remises” and by failing to deliver such

          policies to defendant.

                The default alleged is incurable for several reasons.

          First, the period in question involves commercial general

          liability (CGL) insurance policies for the periods 2014-2015 and

          2015-2016.       These policies were all obtained by, and named,

          plaintiff’s subtenants as the insureds, but did not name

                                                   8
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                               INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 4          Doc 13-3   Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                          RECEIVED      C
                                                                                   NYSCEF: 11/12/2018
                                                Pg 4 of 5




          defendant as a certificate holder or additional insured.

          Additionally, the evidence plaintiff proffers as to one of the

          2014-2015 policies evinces that no party, not even defendant’s

          predecessor, was named as an additional insured.              These policies

          would not cure the default, not only because they are not “in

          favor” of defendant, but also because a “‘landlord is not

          required to accept [a] subtenant’s performance in lieu of

          tenant’s’” (116 Enters. Corp. v I G Second Generation Partners,

          L.P., 81 AD3d at 158, quoting Federated Retail Holdings, Inc. v

          Weatherly 39th St., LLC, 77 AD3d 573, 574 [1st Dept 2010]).

                Further, the policy obtained by plaintiff after receiving

          the notice of default on March 4, 2016, and covering the policy

          period March 10, 2016 to March 10, 2017, cannot cure the default.

          The fact that plaintiff obtained this prospective CGL insurance

          coverage cannot retrospectively cure the default arising from

          plaintiff’s failure to have continuously maintained insurance

          coverage in the landlord’s favor as required by its commercial

          lease (Kyung Sik Kim v Idylwood, N.Y., LLC, 66 AD3d 528, 529 [1st

          Dept 2009]; see 117-119 Leasing Corp. v Reliable Wool Stock, LLC,

          139 AD3d 420, 421 [1st Dept 2016]).           Because plaintiff’s evident




                                                  9
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                               INDEX NO. 160512/2018
NYSCEF DOC. NO. 4                   19-23079-rdd     Doc 13-3       Filed 07/17/19 Entered 07/17/19 17:31:40                       Exhibit C            RECEIVED NYSCEF: 11/12/2018
                                                                              Pg 5 of 5




              failure          to      obtain        insurance               naming            defendant                as    an         additional


              insured          constitutes               an      incurable                 default,             were         we     to       consider           the


              merits,          plaintiff             would         not       be    entitled                to     Yellowstone                     injunctive


              relief.


                                    THIS        CONSTITUTES              THE       DECISION                AND     ORDER
              OF        THE   SUPREME           COURT,        APPELLATE               DIVISION,                 FIRST         DEPARTMENT.


                                                         ENTERED:                 APRIL           18,      2017




                                                                                                                        CLERK




                                                                                      10
